Title: From John Adams to Samuel Elliot, 1 October 1813
From: Adams, John
To: Elliot, Samuel



Dear Sir
Quincy October 1st. 1813

As I have lost Children and Grand Children, in infancy and a Son and daughter grown up and established in families: I know by bitter experience, how to Sympathize with you and Mrs Elliot and your amiable Family in the loss of your Son. I lament this melancholly Event, not only as an affecting bereavment to his Family but as a loss to his County and Mankind. His opening Genius, had given high hopes of abundant fruits of the most excellent quality. But you and I must be dumb and not open our mouths.
I rejoice in Mr Vanderkemp’s arrival at his home. I have known him, more than three and thirty Years. So long, at least, I have admired his Learning and loved his heart. He was the bosom Friend and had the unbounded Esteem and Affection of Luzac, DeGyselaer, Van der Capellens, Van Berckles &c. He was and Still is a rational Advocate for Liberty civil political and religious; a liberal, candid Christian; an Enemy to Fraud Perfidy Persecution and Tyranny in every form and in every disguise, in Church and State.
Soon after your Letter, arrived one from Mr Vanderkemp himself, dated 21. Sept.
“Though Charles’s Situation, filled often my bosom with Anguish, yet I have tasted, during a month, inexpressible pleasures, more than enough to dispel the momentary gloom, which now and then obscures my mind, and cannot entirely be conquered.” These are his Words.
I wish there was more Such Salt of the Earth as I believe this to be. I am, Sir with much Esteem and Sincere Sympathy / Your humble servant
John Adams